.
     ..   ..                                                                                      :---pa


‘
               l/y        ,:




               OFFICE    OF THE ATTORNEY                 GENERAL   OF TEXAS
                                                AUSTIN


                                                                                      .!I>
i.7-y                   .‘~                                                            .02
                                                                                         ..,
                                                                     .

          Bonorabl8 Ikrks g. Xo?Zichael ‘.
          County Attorssy ,.
          Cass County                                                                            .=
I         Linden, Texas          .

1         Dear Sir:
1

1.

1-
i.-.                  Your recent
          been reocived.




                                                                a CJUil’;y in Teros
                                                                precedirq proddon-
                                                                    Subsequently
                                                                  on with said
                                                                  ficial capacity
                                                                  Grand Jury on



                                     estic,zofficer files his            fees       in the
                                   s folliwst
                                                                                .



                         2;.
                          . _.
                                                TT$L     * ih * * * I; * * * * @&go

                    %bat amount of fees mda   tke constable be ,
               entitled-torooolve for aSow smviccs?
                      “3y whom shalJ.the abme fee be ps%d?I’.                                  .
                                                                                                . ..;‘f
                                                                                                   .
 Bonorable Parks E, KutIiohael,Page 2
.

           AooordinS to the last Federal Census the popula-
tion of Cam Count9 is 30,030 inhabitants. T&heaoun$jr
officials of ssi!lcounty are oonperxatedon’s12annual?.
salary basis, and the preolnct offioials are compensated
on a ?ee beds, ,,     -                                   ,.*
       ._
           Artiole.1030,’Code of Crimidal Procedure, ipeoifi-
tally provides certain fees for the sheriff or oonstable for
d8fkitto services performed by them in f,elonycases in coun-
ties hcivinS,apopulation of l.essthan 4?,000 irLabl.tants,,
                                                          as
shown by the preoedlng Federal Census,
           Section 17 of Axtlcle 3912e~,Verno~~s’&unotatbd
Givil Statutes, reads, in pad, as followsr      ‘r.;:
                                                   .
           uSao. 17. (a).
                        ~The term ~Precinot Offioera’ as
     uf$eUin this Act Eeaus j~st10atI OP the pescc a& obn-
     stables. .~, ,
           WI countiesvihBrointhe county officers named
     in this A& are coapensatsd on the basis of an annual
     s%tary, the State of Tax%& shall not be charged with
     and shall not pay any fee qr commisalon to any pre-
     oinot officer for any services by him performI, but
     6oia officer ok&l. be paid by tke County out of the
     Officorel Salary Eund suoh fees ana oozdssions as
     w0u1C othcrwise.bepaid,him ,by ThorState for such
     8ervioes.~
           Article 1020, Code of Criidnal.‘~&ooe8ure,.
                                                     providesj
in part, that:                           ‘:>:
              .
           NShoriffs and Constables serving process end attend-
     $ng any cxainin& court in the examinati.01~
                                               of any felony
     on&e, shall be entitled to such .feesas are fixed by law
     for simllw servlcos In mioaonecnor casea in County
     Oourt to be paid by the State, not to oxcoed Pour and
     X0/100 ($d.CO)Dollars in any one case, and mileage
     actually at:anecessarily traveled
                              _ _ .    in 3oin.Sto the plaoe
     of arrest, and for conveylnz tlm prlsonor or prxsonors
     to jad.1as provided in Articlas 1029 and 1030, Cod0 of
     Criminal Procedure, as the f&Esa may be, but no mileage
     whoteve shall be :.aidfor s~u+?ln~ OS attachlcg wit-
     nesses fn the county where qabe is pen ins. provj.ac no
               .                ‘.
               .
.



Honorable Parks IL &S.i~hael, Page 3


     asheriff or constable   shall receive from the State any
     additional mileage fdr any subsequentarrest of's defen-
     dant in t&e sane case, or In any other case In&n erdn-
     in& oourt or in any district court based upon the st~1;1%
     charge or upon the same uriminal'act;or growId&out L'~
     of the same criminal transaction,whether the arrest
     Is made with or without a warrant, or before or after
     lndIctm%nt,and In nonevent shall he be allow&l to
     duplicate his fees for mileage for making arrests, with
     or without narrantj or when two or more warrants of
     arrest or capiases are served or could have been served
     on the-same defendant on any one day."
                                                    .
           Article 1065, Code of CrImInal Procedure,provides
certain fees for definite services performed which shall be
all0,vedthe sheriff or other peace'offfoerperfcrming the
same servioes  in misdemeanor cases. A sheriff or &her
peace officer Is allovced~ the sum of $2.00 for exeoutInS each
warrant of arrest or oap$as, or naklng an arrest withouta
yrarrant,In a misdemeanor case In the counts court. Article        -.
1020, supra, provides that sheriffs or constables serving
process and attendins any exeminfng court In the examination
of any felony case shall bo entitled to such fees as are
fixed by la>sffor similar services In misdemeanor cases In
the county court. You do not state the number of miles neoes-
sarily traveled by the constable In conveying the prisoner
to jail. Therefore we cannot state the definite amount that .
the constablewould be entitled to for such services. However,
under Article 1020 and 1030, Code of Criminal ?roceclure,the
constablewoula.be entitled to mileage for each mile neces-
sarily traveled In conveyIng;:the  prisonor to jail, as provided
In Section 4 of Article 1030, code of Criminal Prooedure, ana
      for making the arrest.
          Article 1020, Code of Criminal Procedure, was
passed In 1933, and Section 17 of.ArtIcl% 39120 ~28 last
amended in 1937. Therefore, Section 17 of Article 3912%
Is controllingas to who shall pay the abovo mentioned fees.
           In view of the foregoing statutes'you are respect-
 fully advised that It Is the opinion of this Department that
'In counties where the county officials are compensatedon a
 salary and the precinot officers are compansatedon a fee
 basis, the constable is entitled to the statutory,fecsfor
.




    Honorable Parks Ii.EaUiohael, Page’4


    all servloes actually _perfomeclby him In felony cases
    handled In the exx&dr,g court acd said fees are to be
    pd.& the constableby the oounty out of~the officeq-
    salary fund when said fees would otherwIse be paIa!~p
    by the State for such aervioeo.
              Trusting that the foregoing fully answers your
    inquiry,’
            we ar8
                                   Yours very truly




                                                      snt